DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 25, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 5, and 6, “all” (claim 1, lines 12, 17; claims 5, 6, line 12) does not define a definite number of the battery modules. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner et al. (US 2014/0242420) in view of Lim (KR 20120134415) and Meng et al. (CN 206618665) (English translation).


	a plurality of individual battery management units (110’s) respectively corresponding to the plurality of battery modules (Figs. 4A, 1); and
	a management processor (200) configured to integrally manage the plurality of individual battery management units (Fig. 1),
	wherein each of the individual battery management units includes:
	a state-of-health (SOH) processor (114) configured to calculate an SOH of each of the plurality of battery modules (paragraph 0049, lines 1-3) and a state-of-charge (SOC) processor (113) configured to calculate an SOC of each of the plurality of battery modules (Fig. 5; paragraph 0048, lines 1-3);
	wherein the management processor is configured to manage a performance state of all of the plurality of battery modules on the basis of the SOH and SOC of each of the plurality of battery modules (paragraph 0071, lines 2-10).
	
However, Schaffner et al. does not disclose the SOC of each of the plurality of battery modules is corrected by the SOH of each of the plurality of battery modules. 
Lim disclose an SOC is corrected by an SOH (Abstract, lines 19-25). Accordingly, it would have been obvious to correct an SOC of each of the plurality of battery modules by an SOH of each of the plurality of battery modules.



Schaffner et al. further does not disclose the management processor is configured to determine a most deteriorated battery module among the plurality of battery modules, and manage the performance state of all of the plurality of battery modules based on the determined most deteriorated battery module.

Meng et al. discloses a battery intelligent management system (Abstract) comprising calculating the SOC of the lithium battery pack, sorting out the lowest capacity of lithium titanate battery, then other lithium titanate battery capacity and it is compared to see whether it is necessary whether it is necessary to perform balancing control according to the collected data (English translation, page 5, lines 4-6). Thus, based on the teachings of Meng et al., one of ordinary skill in the art would manage the performance state of all of the plurality of battery modules on the basis of minimum capacity among the usable capacities of the plurality of battery modules.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Schaffner et al. with determining a most deteriorated battery module among the plurality of battery modules as disclosed by 

Regarding claim 2, Schaffner et al. discloses the management processor is configured to set usable capacity of each of the plurality of battery modules on the basis of the SOH and SOC of each of the plurality of battery modules (evaluate remaining life of module based on SOC and SOH, paragraph 0071, lines 1-10). 
 
Regarding claim 7, Schaffner et al. discloses the SOC of each of the plurality of battery modules is calculated by a battery circuit model (Fig. 5). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffner et al. in view of Lim and Meng et al. as applied to claim 1 above, and further in view of Hwang et al. (US 2016/0226269).

Schaffner et al. as modified by Lim and Meng et al. discloses the claimed limitations as discussed above.

Regarding claim 4, Schaffner et al. as modified by Lim and Meng et al. further discloses the SOH of each of the plurality of battery modules is calculated through SOH for battery capacity (paragraph 0071, lines 1-4).

Schaffner et al. as modified does not disclose the SOH of each of the plurality of


Hwang et al. discloses an SOH of each of the plurality of battery modules is calculated through SOH for a resistance increase in a battery (paragraph 0070, lines 1-2, 9-10). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Schaffner et al. as modified with a resistance as disclosed by Hwang et al. for the purpose of calculating an SOC of the plurality of battery modules.

	Allowable Subject Matter

Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a battery management system for managing a battery pack including a plurality of battery modules comprising the SOH for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on October 25, 2021 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 103, Applicants argue “Schaffner fails to disclose or suggest “wherein the management processor is configured to determine a most deteriorated battery module among the plurality of battery modules, and manage the performance state of all of the plurality of battery modules based on the determined most deteriorated battery module,” as set forth in claim 1”.
Examiner’s position is that the limitation of “the management processor is configured to determine a most deteriorated battery module among the plurality of battery modules, and manage the performance state of all of the plurality of battery modules based on the determined most deteriorated battery module” would have been 
Meng et al. discloses a battery intelligent management system (Abstract) comprising calculating the SOC of the lithium battery pack, sorting out the lowest capacity of lithium titanate battery, then other lithium titanate battery capacity and it is compared to see whether it is necessary whether it is necessary to perform balancing control according to the collected data (page 5, lines 4-6). Thus, based on the teachings of Meng et al., one of ordinary skill in the art would manage the performance state of all of the plurality of battery modules on the basis of minimum capacity among the usable capacities of the plurality of battery modules.
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        December 3, 2021